Citation Nr: 0030080	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-13 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
heart disorder secondary to a below the knee amputation of 
the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
May 1943.

This matter arises from an April 1999 rating decision 
rendered by the Department of Veterans Affairs (VA), 
Columbia, South Carolina, Regional Office (RO) that concluded 
that new and material evidence had not been received to 
reopen the veteran's claim for secondary service connection 
for a heart disorder resulting from his service-connected 
disabilities.  The veteran appealed this determination.


FINDINGS OF FACT

1.  In an October 1998 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim of 
secondary service connection for a heart disorder resulting 
from a service-connected left leg below the knee amputation 
(BKA).  The veteran was notified of this decision, and of his 
appellate rights but he did not appeal.

2.  Since October 1998, the veteran has not submitted 
evidence that is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's October 1998 determination not to reopen a 
claim for service connection for a heart disorder secondary 
to a left leg BKA is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).

2.  New and material evidence to reopen a claim of 
entitlement to service connection for a heart disorder 
secondary to a left leg BKA has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records show that, in 
September 1942, while the veteran was stationed at Camp 
Pickett, his left leg was injured by a freight train.  He 
underwent amputation procedures in September 1942, and March 
1943, to remove the extremity to a point 7 inches below the 
left knee.

In a May 1943 rating action, service connection was 
established for the amputated left leg and a 40 percent 
evaluation was assigned.

The veteran's cardiovascular system was found to be within 
normal limits on the VA examination in 1943.  The veteran was 
hospitalized in June 1956, for complaints of abdominal pain.  
A chest x-ray revealed that the heart and lungs were normal.

The VA again examined the veteran in October 1977.  X-ray 
examination of the chest and lower extremities revealed a 
tiny shadow of a metallic density in the anterior intercostal 
space of the left chest.  Otherwise, the lung fields, 
cardiomediastinal, pleural, diaphragmatic, and skeletal 
structures were normal.  A pertinent diagnosis was not 
entered.

VA outpatient records, dated from November to December 1981, 
were associated with the claims folder in March 1982.  The 
reports pertained to treatment for unrelated complaints and 
did not address any cardiovascular disability.  Elevated 
blood pressure readings were noted in November 1981.

The veteran filed a claim for service connection for a heart 
disorder in a written statement received in July 1991.  He 
reported that he had been treated for a heart disability at 
the VA Medical Centers (VAMC) in McAllen and San Antonio, 
Texas, in June 1991.

A VA hospital report, received in September 1991, shows that 
the veteran was hospitalized in June 1991 for crescendo 
angina and shortness of breath.  The report noted that the 
veteran started to experience chest pains, three to fours 
weeks earlier, while fixing his lawn mower.  He also had 
shortness of breath after physical activity and mild leg 
edema.  A chest x-ray showed a tortuous aorta but normal 
heart size.  An exercise tolerance test produced negative 
results.  Following additional physical examination studies 
the diagnoses were COPD and hypercholesterolemia.  The 
physician opined that the veteran's chest pain was not 
secondary to coronary artery disease.

The veteran was examined by the VA in October 1991.  
Essentially, he described an incident in June 1991 where he 
started to have chest pains while working in his yard.  He 
indicated that he had tightness in his chest that lasted a 
minute or two, which he relieved with rubbing alcohol.  
Approximately a week later, he had another episode of chest 
pain that went away when he laid down.  Since that time, he 
had sharp chest pain on and off.  He also complained of 
shortness of breath on exercise.  Following physical 
examination the diagnoses included atypical chest pain of 
unknown etiology; hypercholesterolemia and 
hypertriglyceridemia; and COPD, by history.

An April 1992 rating action denied service connection for a 
heart disorder secondary to the veteran's left leg 
amputation.  The veteran was notified of the denial and his 
right to appeal in May 1992.  A notice of disagreement (NOD) 
was received in June 1992, and a statement of the case (SOC) 
was issued in October 1992.  The veteran failed to submit a 
substantive appeal.  Therefore, this decision became final.

In a written statement received in August 1993, the veteran 
claimed that he had a heart disorder as a result of his 
service-connected left leg amputation.  The RO informed the 
veteran, in a letter dated in December 1993, that his claim 
concerning the heart disorder had been denied in April 1992.  
He was instructed that new and material evidence was 
necessary in order to reopen this claim.

A VA outpatient record, received in January 1994, showed that 
the veteran was seen for a medication refill in December 
1991.  By rating decision of February 1994, the RO determined 
that new and material evidence had not been submitted 
sufficient to reopen the service connection claim for a heart 
disorder.

At his hearing on appeal in September 1996, the veteran 
reiterated arguments already of record.  He testified that he 
was first treated for a heart condition in June 1991, at VA 
medical facilities in Texas.  The veteran had gone in for an 
evaluation of his hypertension.  It was noticed that he had 
an accelerated heart rate, and a cardiac evaluation was 
advised.  An electrocardiogram (EKG) and treadmill tests were 
negative.  It was the veteran's testimony that he was told 
that his heart was beating too fast.  He had been diagnosed 
with hypertension and a lung disorder, but diagnosis of a 
heart disorder had not been made.  Thereafter, he complained 
of occasional shortness of breath and chest pain after 
exertion or excessive exercises.  The veteran testified that 
in June 1996, his treating physician, Dr. Hatcher, explained 
to him that the amputation of his left leg might be causing 
or contributing to the development of a heart disorder.  
Moreover, he claimed that he had been seen at the Charleston 
VAMC, where he was prescribed medication for his heart and 
hypertension by a nurse practitioner, but records of such 
visits were not associated with the claims folder.

The Board remanded the claim in October 1996 to obtain the 
referenced treatment records.  VA outpatient treatment 
records, dated from 1977 to 1996, were associated with the 
claims folder in December 1996 and July 1997.  

In June 1997, the veteran underwent cardiac and orthopedic 
examinations.  The veteran provided an overview of the in-
service leg injury.  He gave a history of hypertension, chest 
pain, lung problems, and left leg amputation.  He also 
complained of occasional chest pain lasting approximately one 
to two minutes that was relieved with nitroglycerin.  He had 
lung problems secondary to smoking.  An earlier pulmonary 
function test demonstrated severe obstruction.  The 
examination report related that the chest pain was not 
precipitated by exercise.  A past Bruce stress test was 
stopped prematurely because of a hypertensive response and 
chest pain.  An echocardiogram revealed normal findings.  His 
current medications included nitroglycerin.  On physical 
examination his blood pressure was 120/80.  The chest was 
clear.  The heart had a regular rate and rhythm without 
murmur.  The diagnoses included hypertension.  It was the 
examiner's assessment that there was "absolutely no way" 
the veteran's heart disease or hypertension was related to 
the amputation of his left leg.

Correspondence from a private physician, Walter E. Connor, 
M.D., was received in September 1997.  This physician 
reported treatment of the veteran's orthopedic problems.

The Board issued a decision in October 1998 that found the 
veteran had not submitted the requisite new and material 
evidence required to reopen a claim for secondary service 
connection for a heart disorder.  It was determined that the 
last, final decision on this matter was the rating decision 
of April 1992.  The Board in the reasons and bases found that 
the evidence submitted since was not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In April 1999, additional private treatment records were 
associated with the veteran's claims file.  Unfortunately, 
these were records pertained to another individual.  Based on 
a review of these records, the RO issued a decision in mid-
April 1999 that found the recently submitted records did not 
warrant reopening a claim for service connection for a heart 
disorder.  The veteran submitted a NOD to this decision in 
late April 1999.  He again claimed that a VA physician had 
told him that his vascular system had been greatly affected 
by the amputation of his left leg which placed additional 
stress on his heart.

VA treatment records dated in July 1999 were incorporated 
into the claims file in September 1999.  These records noted 
treatment for his knee problems.  Additional VA medical 
records were associated with the claims file in November 
1999.  These records noted the veteran's surgery for a right 
knee replacement and its subsequent follow-up.  A chest X-ray 
of late September 1999 found heart size to be normal.  
Another X-ray of early October 1999 again found heart size to 
be normal, but also noted evidence of mild aortic 
atherosclerosis.  The discharge summary for the period of 
hospitalization from September to October 1999 reported 
diagnoses that included essential hypertension.

II.  Analysis

As noted above, the Board last addressed the veteran's claim 
for secondary service connection for a heart disorder its 
decision of October 1998.  The veteran was notified of this 
decision and his appellate rights, but did not appeal.  Thus, 
the Board's October 1998 decision is final, and VA may not 
reconsider this claim on the same record.  See 38 U.S.C.A. 
§ 7104.  If, however, new and material evidence is presented 
VA shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108.  According to 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Court has defined "new evidence" as evidence that was 
not of record at the time of the last final disallowance, and 
not merely cumulative or redundant of other evidence of 
record.  "Material evidence" is evidence that is relevant 
and probative of the issue at hand, and which, by itself or 
in connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by a claimant since the 
previously disallowed claim in order to determine whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In its October 1998 decision, the Board affirmed the 
reasoning of a prior RO denial in April 1992.  The reasons 
and bases for denial in April 1992 were that the evidence of 
record failed to note a currently diagnosed cardiovascular 
disorder and, even if such a disorder existed, there was no 
medical evidence linking any heart disorder with the 
veteran's amputation of the left leg.  The Board reviewed the 
veteran's service medical records, his post-service VA and 
private treatment records, a June 1997 VA physician's opinion 
that there was no nexus between the left leg amputation and 
his cardiac complaints, and the veteran's lay assertions.  
These assertions included that a VA physician had associated 
his current heart disorder as a residual of his left leg 
amputation.  The Board conducted development in October 1996 
in order to obtain such evidence.  There was no medical 
opinion in the VA records indicating such a nexus.

Since October 1998, the veteran has submitted private and VA 
treatment records.  In addition, he has made lay assertions 
that there is a nexus between his heart disorder and his 
amputated left leg, which was confirmed for him by a VA 
physician.  This allegation was specifically considered by 
the Board in its October 1998 decision and, therefore, it is 
cumulative and not new evidence.  Additionally, VA and/or 
private medical records showing such a nexus have yet to be 
presented, and VA records collected in November 1999 and 
added to the file still provide no competent evidence 
supporting the appellant's assertions.  

Regarding the private treatment records submitted in April 
1999, these records do not describe treatment for the 
veteran's heart condition, but in fact are the medical 
records of another individual.  Even if these records had 
been of the veteran's treatment, they would not have been 
probative for the reasons for denial in October 1998.  There 
is no medical opinion in these records linking a current 
heart disorder with any type of military service or the 
amputation of a leg.

Finally, the VA medical records associated with the claims 
file in September and November 1999 predominately discuss 
surgery for a total replacement of the right knee.  What 
little discussion there is of a heart disorder, fails to 
associate it with either the veteran's military service or 
his amputated left leg.

The veteran's representative argued in a VA Form 646 of 
August 1999 that this case should be remanded to the RO for 
development of the medical evidence, specifically to obtain 
the VA physician's opinion referred to in the substantive 
appeal.  A review of the prior Board development of October 
1996 indicates that the Board at that time remanded for the 
available VA medical records based on similar allegations, 
but no such opinion was contained in the associated material.  
Additionally, as noted previously, all VA records through 
November 1999 have been added to the file.  As the veteran 
has not provided any further information regarding this 
alleged opinion other then what was before to the Board in 
October 1998, this claim cannot be reopened and further 
development is not warranted.

In a brief submitted directly to the Board in January 2000, 
the veteran's representative contended that this case should 
be remanded to the RO on the basis of the United States Court 
of Appeals for the Federal Circuit (Circuit Court) decision 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Circuit Court ruled that when determining whether new and 
material evidence had been submitted, the VA must solely rely 
on the requirements of 38 C.F.R. § 3.156(a).  In the present 
case, the RO informed the veteran of the provisions of 
38 C.F.R. § 3.156(a) in the SOC of July 1999 and the SSOC of 
October 1999 and appeared to rely solely on this regulation 
in adjudicating the veteran's claim.  As the RO's reasons for 
denial are in compliance with the provisions of 38 C.F.R. 
§ 3.156, there is no basis to remand this claim for further 
adjudication under the Hodge decision.  The veteran has been 
informed of the requirements for reopening a claim and both 
he and his representative have presented contentions on the 
basis of these requirements.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Robinette v. Brown, 8 Vet. App. 69 
(1995).

Based on the above analysis, there is no new evidence that is 
relevant and probative of the claim, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  As such, the 
criteria for reopening the veteran's claim of entitlement to 
service connection for a heart disorder secondary to a left 
leg BKA is not met.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence to reopen a claim of entitlement to 
secondary service connection for a heart disorder resulting 
from service-connected disabilities has not been presented.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

